ORDER

PER CURIAM.
George Fogle (“Husband”), acting pro se, appeals the judgment dissolving his marriage to Vandra Fogle (“Wife”). Husband attempts to asset several points of error; however, his brief substantially fails to comply with the requirements of Missouri Supreme Court Rule 84.04. Wife has not filed a brief. We will attempt to address Husband’s points as we understand them.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).